Citation Nr: 9929540	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  93-16 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to February 
1970.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1991 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  This matter was remanded to the RO in 
May 1995 and October 1996.   

In an August 1999 written brief presentation, the veteran's 
representative raised the matter of entitlement to service 
connection for depressive reaction as secondary to the 
service-connected residuals of a gunshot wound to the left 
hand.  The Board refers this matter to the RO for appropriate 
action.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained. 

2.  The veteran's service-connected disabilities include 
residuals of a gunshot wound to the left hand, major, which 
is rated as 70 percent disabling, and residuals of a 
contusion of the left knee which is rated as 10 percent 
disabling.  The veteran's combined disability evaluation is 
70 percent.  

3.  The veteran has completed two years of college; he 
reported that he last worked full-time in January 1989 as an 
electrician.   

4.  The veteran's service-connected disabilities, when 
evaluated in association with his educational attainment and 
occupational experience, are not sufficiently disabling to 
render him unable to obtain and retain all kinds of 
substantially gainful employment. 

CONCLUSION OF LAW

The criteria for the award of a total rating for compensation 
based upon individual unemployability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This matter was remanded 
to the RO in May 1995 and October 1996.  The Board is 
satisfied that all relevant facts have been properly 
developed and the RO complied with the directives in the 
remands.  The veteran was afforded VA examinations in August 
1991 and August 1995.  Pertinent outpatient treatment records 
were obtained.  No further assistance is required to comply 
with the duty to assist the veteran mandated by 38 U.S.C.A. 
§ 5107(a).  

Pertinent Law and Regulations

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (1999).  
However, if the total rating is based on a disability or 
combination of disabilities for which the Rating Schedule 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (1999).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a) (1999).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340. 

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability. 38 C.F.R. § 
4.15. 

Entitlement to a total rating due to individual 
unemployability must be established solely on the basis of 
impairment from service-connected disabilities and not based 
on nonservice-connected disabilities or advancing age.  38 
C.F.R. § 4.19 (1999); Hodges v. Brown, 5 Vet. App. 375, 378-
379 (1993).  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  And, 
although a high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment, 
the question remains whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions and the precedent 
opinions of the chief legal officer of VA.  38 U.S.C.A. § 
7104(c) (West 1991). 

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991). 

The determination of whether a total disability rating is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990). 

Analysis

The threshold percentage requirements, which are set forth in 
38 C.F.R. § 4.16, are met in this case.  The veteran's 
current service-connected disabilities include residuals of a 
gunshot wound to the left hand, major, which is rated as 70 
percent disabling, and residuals of a contusion of the left 
knee which is rated as 10 percent disabling.  The veteran's 
combined disability rating is 70 percent.  Thus, the 
percentage requirements set forth under 38 C.F.R. § 4.16(a) 
have been met.  See 38 C.F.R. § 4.16(a) (1999).  

The Board finds that the evidence of record does not 
establish that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  The medical evidence of record 
establishes that the veteran's service-connected residuals of 
a gunshot wound to the left hand consist of injury to the 
median nerve, absent sensation to touch, pain, and 
temperature to the left hand, no perspiration in the left 
hand, intractable pain, and loss of much use of the left 
hand.  

An August 1991 VA orthopedic examination report reflects a 
diagnosis of residuals of a gunshot wound to the left hand 
with nerve dystrophy of the median nerve on the left, loss of 
much use of the left hand, and osteoarthritis of the left 
knee.  Examination revealed marked deformity of the left 
hand, especially the thumb.  It was noted that the veteran 
had been left hand dominant, but since the injury, he has 
learned to use the right hand.  The veteran reported that his 
left hand bothered him continuously; weather changes, 
including damp weather, bothered him a great deal.  The 
veteran reported that he was able to do very little with his 
left hand and there was pain in his hand all of the time.  
The veteran reported that he had been taking 60 milligrams of 
Valium per day, but he gave up Valium in 1978 and took 
aspirin. 

An August 1995 VA neurological examination report reflects a 
diagnosis of residuals of a gunshot wound to the left hand 
with injury to the median nerve with implant of stimulator 
last done in 1976 and post operative status sympathectomy of 
the left arm.  It was noted that the implant of the 
stimulator was to prevent pain.  The pain usually involved 
the thumb and the index finger of the left hand.  Examination 
revealed poor hand grasp in the left hand.  A wire stimulator 
was present and it extended along the anterior aspect of the 
left forearm.  There was poor dexterity of the left hand and 
poor finger to nose test of the left hand.  Peripheral nerve 
examination revealed that there was absent sensation to 
touch, pain, and temperature to the left hand.  There was no 
perspiration in the left hand and the left arm due to the 
sympathectomy.  

An August 1995 VA orthopedic examination report reflects, in 
pertinent part, a diagnosis of probable degenerative 
arthritis of the left knee to be verified by X-ray and 
residuals of a gunshot wound to the left hand with median 
nerve injury.  It was noted that the veteran kept his hand 
closed all the time, but he was able to open it slowly and 
could oppose the thumb to the each of the four fingers very 
slowly and with difficulty.  The veteran reported that he was 
able to write with his left hand.  Examination revealed a 
fair hand grasp on the left hand, but it was markedly weaker 
than the right hand.  The dexterity of the hand was partially 
impaired.  The orthopedic examiner noted that the veteran was 
"ambidextrous at times" and from a physical standpoint 
could be employed in a carefully situated sedentary 
occupation.  

An August 1995 VA general medical examination report 
indicates that the veteran's present complaints included pain 
of the left hand and frustration because of the inability to 
perform many things.  The veteran stated that the change in 
weather increased the pain in his left arm severely.  The 
veteran currently took a muscle relaxant, Valium as required, 
and Talwin for the pain in his hand.    

Review of the record reveals that since the veteran sustained 
the gunshot wound in service in 1969, he has undergone 
multiple surgeries of the left hand and arm.  The August 1995 
VA neurological examination report indicates that the 
treatment of the gunshot wound to the left hand consisted of 
compression of the median nerve on several occasions in an 
effort to keep adhesions from forming and interfering with 
the nerve.  The veteran also had two surgeries in which an 
implantation of a stimulator was done.  It was noted that the 
implant of the stimulator was to prevent pain.  The last 
implantation occurred in 1976 and it has been in place since 
that time.  A wire stimulator was present and it extended 
along the anterior aspect of the left forearm. 

At a hearing before the RO in September 1992, the veteran 
stated that he took Vasodilan, 20 milligrams, four times a 
day, and Diazepam, 20 milligrams, for muscle spasm and on 
occasion, he took Talwin, 50 milligrams, for his service-
connected disability.  Hearing Transcript, hereinafter Tr., 
1.  He indicated that he tried to avoid the pain medications, 
because he did not want to get hooked.  Tr. 1.  The side 
effects from the medications included bleeding and stomach 
disturbance.  Tr. 2.  The weather changes affected his 
service-connected disabilities.  Tr. 2.  The veteran stated 
that his left thumb did not oppose.  Tr. 3.  He had no choice 
but to learn to write with his right hand.  Tr. 3.  He had no 
feeling in the left hand or in the left arm since the 
stimulator burned out.  Tr. 3.  He indicated that he was 
unable to sweat on the left side.  Tr. 3.  The Board points 
out that the veteran's complaints with respect to the 
service-connected residuals of a gunshot wound to the left 
hand have been consistent over the years and have been 
documented in the treatment records.    

A VA Social and Industrial Survey report, dated in September 
1995, indicates that the VA social worker stated that the 
veteran's left hand disability was significant and severe in 
scope.  The social worker concluded that the veteran's 
service-connected disorder, as was described by the veteran, 
was of such degree that securing or retaining employment was 
unrealistic.  The social worker indicated that due to the 
frequency of the veteran's acute episodes due to minute, yet 
frequent changes in the weather, it appeared reasonable that 
the veteran's ability to secure and maintain gainful 
employment was unlikely. 

The  Social and Industrial Survey report indicates that the 
veteran has a high school diploma.  He attended college for 
two years, but did not obtain a degree.  His course work was 
concentrated in the field of business.  The veteran reported 
that he had been incarcerated from 1984 to 1987 and during 
his incarceration, he received training as a horticulturist.  
He became a state certified horticulturist, but he was unable 
to continue with this line of training due to a blood clot 
which developed in his shoulder while working.  The veteran 
also considered doing lawn service, but due to varying 
weather conditions, especially cold and hot temperatures, he 
was unable to work outdoors.  He reported that in 1986 and 
1987, he worked in various jobs, including tractor driver, 
service station attendant, and bee keeper.  He was unable to 
keep those jobs because his body would overheat, a disorder 
which was related to his service-connected disability.  In 
1987, the veteran was employed by an electric company and he 
worked for them until 1988.  He worked for another electric 
company from 1988 to 1989, but in January 1989, he was unable 
to continue with this occupation due to periods of heat, 
rain, and cold, and their adverse effects on his medical 
condition.  

The Board does point out that in the August 1995 orthopedic 
examination report, the VA examiner indicated that from a 
strictly physical standpoint, the veteran could be employable 
in a carefully selected sedentary occupation.  The orthopedic 
examiner made these comments after testing the veteran's left 
arm and knee and noting the subjective and objective findings 
of abnormality due to the service-connected disabilities.  
The Board notes that the veteran has completed 14 years of 
education and has experience in a variety of jobs.  The 
veteran is somewhat ambidextrous.  He has somewhat 
inconsistently claimed that pain medication for his service-
connected disability disrupts his concentration (thereby 
precluding sedentary employment), but does not relieve his 
pain.  

The Board finds the Social and Industrial Survey to be less 
probative.  The social worker considered the veteran's 
medical history in addition to his occupational and 
educational history.  However, on arriving at the conclusion 
of the veteran's unemployability, it was indicated that the 
veteran's service-connected disabilities "as described to 
this worker" precluded the veteran from working.  The social 
worker's conclusions were based on the veteran's descriptions 
of his disability, not on objective testing by a trained 
physician.   

Review of the record reveals that the veteran was granted a 
total rating due to individual unemployability from September 
23, 1976 to August 31, 1983.  The Board notes that the award 
of a total rating due to individual unemployability was 
initially established in November 1976.  The award was based 
upon medical evidence which reflected a diagnosis of 
intractable pain of the left median nerve secondary to the 
gunshot wound with loss of sensation and coolness of the 
affected limb.  The total rating due to individual 
unemployability was discontinued in 1983 due to the veteran's 
incarceration.  

The veteran was deemed disabled by the Social Security 
Administration (SSA).  The SSA determined that the date of 
the veteran's disability began was July 31, 1976.  The 
disability entitlement ceased in February 1987, but was 
reinstated in January 1989.  The SSA indicated that the 
veteran's primary diagnosis was depressive reaction and the 
second diagnosis was intractable pain of left medial nerve.  
The veteran is not service-connected for a psychiatric 
disability and its interference with the veteran's 
employability may not be considered when determining 
entitlement to a total disability rating based on individual 
unemployability.  The Social Security determination was 
based, in part, upon a December 1976 medical opinion by Dr. 
C.B.  In this medical opinion, Dr. C.B. stated that the 
veteran had median nerve injury along with arterial injury 
and hand deformity with limitation of pain secondary to a 
bullet wound.  Dr. C.B. indicated that the disability caused 
him significant recurrent pain and ischemia and prevented him 
from any gainful employment.  However, this examination 
report is more than 20 years old and subsequent to the 
veteran's release from incarceration in 1987 he in fact was 
able to return to employment, at least until 1989.  The Board 
finds the more recent VA orthopedic examination report to be 
a more accurate assessment of the veteran's service-connected 
disabilities.  

On longitudinal review of the pertinent evidence of record, 
the Board finds that the veteran's service-connected 
disabilities, when evaluated in association with his 
educational attainment and occupational experience, are not 
sufficiently disabling to render him unable to obtain and 
retain all kinds of substantially gainful employment.  
Therefore, the veteran's claim for entitlement to a total 
rating based 


on individual unemployability due to service-connected 
disabilities is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.340, 3.341, 4.16(a). 


ORDER

Entitlement to a total disability rating based upon 
individual unemployability is denied.   



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

